
	
		I
		111th CONGRESS
		2d Session
		H. R. 6513
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2010
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to allow for the
		  transfer of educational assistance under the Post-9/11 Educational Assistance
		  Program to certain dependents to be used for special
		  education.
	
	
		1.Use of transferred Post-9/11
			 Educational Assistance Program benefits for special education
			(a)In
			 generalSection 3319 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsection (k) as subsection (l); and
				(2)by inserting after
			 subsection (j) the following new subsection (k):
					
						(k)Use of
				transferred educational assistance for special education(1)In accordance with paragraph (5), a
				dependent described in paragraph (2) to whom entitlement to educational
				assistance is transferred under this section may use such assistance for
				special education described in paragraph (3), regardless of whether such
				dependent has completed the requirements of a secondary school diploma (or
				equivalency certificate).
							(2)A
				dependent described in this paragraph is a dependent whom the Secretary of
				Defense determines—
								(A)is a student with an intellectual
				disability (as defined in section 760(2) of the Higher Education Act of 1965
				(20 U.S.C. 1140(2))); or
								(B)has a developmental disability (as defined
				in section 102(8) of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15002(8))).
								(3)Special education described in this
				paragraph includes the following, regardless of whether the instruction,
				program, or course is an approved program of education for purposes of section
				3313(b) of this title:
								(A)Instruction described in section
				602(29) of the Individuals with Disabilities Education Act (20 U.S.C.
				1401).
								(B)Model comprehensive transition and
				postsecondary programs under section 767 of the Higher Education Act of 1965
				(20 U.S.C. 1140g).
								(C)Educational summer camp programs.
								(D)Life skills courses.
								(E)Programs with respect to training
				related to assistive technologies.
								(F)College preparatory courses or other
				programs related to transitioning after secondary education (or the
				equivalent).
								(G)Programs regarding communication skills
				training, including training involving augmentative communication devices and
				other assistive technology.
								(H)Functional skills training courses.
								(I)Service learning programs.
								(J)Work study programs.
								(K)Vocational education programs.
								(4)The Secretary of Defense shall prescribe
				regulations to determine whether any dependents described in paragraph (2) who
				use educational assistance under this subsection for special education
				described in paragraph (3) shall be required to enroll in the exceptional
				family member program of the Department of Defense.
							(5)In the case of educational assistance used
				under this subsection for special education described in paragraph (3), the
				Secretary concerned shall not pay the monthly stipend described in section
				3313(c)(1)(B) of this title if the Secretary determines that the stipend is not
				relevant for such special education.
							(6)Any educational assistance provided to a
				dependent under this subsection for special education described in paragraph
				(3)—
								(A)is in addition to any other
				educational assistance benefits provided to the dependent by the Federal
				Government (other than under this chapter); and
								(B)may not be included in calculating income
				for purposes of determining whether such dependent is eligible for any other
				educational assistance benefits provided by the Federal
				Government.
								.
				(b)Conforming
			 amendmentsSuch section is
			 further amended—
				(1)in subsection
			 (g)(2), by striking in the case of and inserting except
			 as provided in subsection (k), in the case of; and
				(2)in subsection
			 (h)—
					(A)in paragraph (2),
			 by inserting and subsection (k) after (e)(2); and
					(B)in paragraph (6),
			 by striking the period at the end and inserting the following: and, in
			 the case of a dependent described in subsection (k)(2), the pursuit of special
			 education described in subsection (k)(3)..
					(c)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			
